Exhibit 10.50

THIRD AMENDMENT TO THE

PRUDENTIAL SEVERANCE PLAN FOR SENIOR EXECUTIVES

WHEREAS, the Prudential Severance Plan for Senior Executives (the “Plan”) was
last restated on June 25, 2003 by the most senior Vice President responsible for
corporate Human Resources of The Prudential Insurance Company of America, or the
successor to his or her duties relating to corporate Human Resources (the
“SVP”);

WHEREAS, pursuant to Section 6.2 of the Plan, the SVP or her duly appointed
delegate has certain authority to amend the Plan; and

WHEREAS, the SVP or her duly appointed delegate deems it appropriate and within
the scope of his or her authority to amend the Plan to address the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) as
set forth below.

NOW, THEREFORE, the Plan is amended, effective as of January 1, 2009 (unless
specified otherwise herein), as follows:

 

  1. Section 2.11 of the Plan is hereby amended by adding the following
paragraph to the end of such section:

Notwithstanding anything else herein to the contrary, an Eligible Termination
shall not occur for purposes of the Plan unless and until the Eligible Employee
has had a “separation from service” within the meaning of Section 409A of the
Code, as amended, and the regulations and other guidance promulgated thereunder.

 

  2. Effective as of October 10, 2008, Section 2.12(i) of the Plan is hereby
amended by adding the following subsection:

or (F) who is employed by, or performs services as an employee for, Mullin TBG
Insurance Agency Services, LLC, and their subsidiaries;

 

  3. Section 3.3 of the Plan is hereby amended by replacing the first sentence
with the following:

Any Severance Pay payable to an Eligible Employee under the Plan shall be
conditioned upon the Eligible Employee signing a Separation Agreement and
General Release (and not exercising his or her right of revocation under the
Separation Agreement and General Release) within such reasonable period of time
as the Company shall require, in its sole discretion, but in no event later than
March 1 of the calendar year following the occurrence of his or her Eligible
Termination.



--------------------------------------------------------------------------------

  4. Section 4.3 of the Plan is hereby amended to read as follows:

Maximum Amount of Severance Pay. The Severance Pay payable under this Plan shall
equal the excess of (x) the amount determined to be payable under Section 4.1 or
Section 4.2 of the Plan over (y) the sum of the amounts, if any, listed below
(with the result rounded up to the next higher $100 increment, unless the result
is already a multiple of $100):

 

  (i) as to any Eligible Employee who has attained eligibility for an Additional
Retirement Benefit under Article XXVII of The Prudential Traditional Retirement
Plan Document, the Base Amount of such Additional Retirement Benefit as defined
in Section 2704(a) under The Prudential Traditional Retirement Plan Document;

 

  (ii) any severance payment under the Prudential Severance Plan and/or the
Prudential Severance Plan for Executives;

 

  (iii) as to any Eligible Employee who is employed in the Alternative Dispute
Resolution area of the Policyowner Relations Division of Operations and Systems
and has received a completion bonus, the amount of such completion bonus; and

 

  (iv) any separation or other similar benefits of any kind from the Company or
any Affiliated Company or any plan or program sponsored by the Company or any
Affiliated Company (including, but not limited to, any separation provisions
under an employment agreement and/or an offer letter), and any separation or
other similar benefits of any kind from the Company or any Affiliated Company
that may be required or provided for under applicable United States Federal,
state or local law, or foreign law;

for the same or a previous termination of employment, as determined by the
Company; provided, however, no amount referenced in items (i)-(iv) above shall
taken into account in determining the maximum benefit payable under this
Section 4.3 to the extent otherwise taken into account in determining the amount
of any other separation or other similar benefits of any kind from the Company
or any Affiliated Company or any plan or program sponsored by the Company or any
Affiliated Company.

Notwithstanding anything to the contrary in the Plan, in no event, however, may
the Severance Pay granted to any Eligible Employee under the Plan (and under any
other plan or program of the Company and/or a Participating Company that
provides severance benefits, including, but not limited to, the Prudential
Severance Plan and/or Prudential Severance Plan for Executives, as determined by
the Company in its sole discretion) for a given Eligible Termination exceed the
maximum permitted for employee welfare benefit plans such as the Plan under
Section 2510.3-2(b)(1)(ii) of Title 29 of the Code of Federal Regulations (or
any successor thereto).



--------------------------------------------------------------------------------

  5. Section 4.4 of the Plan is hereby amended by replacing the first sentence
with the following:

Subject to applicable law, any Severance Pay which the Company may grant to an
Eligible Employee may, in the sole discretion of the Company, be reduced by any
amounts owed by the Eligible Employee to the Company or the Participating
Company, including, but not limited to, those that relate to an Expatriate’s
assignment.

 

  6. Section 4.5 of the Plan is hereby amended to read as follow:

If an Eligible Employee who has incurred an Eligible Termination and been
granted Severance Pay is rehired by any Participating Company or Affiliated
Company, the Company may, in its sole discretion, require that (i) the Eligible
Employee return any or all amounts of Severance Pay that have been paid to the
Eligible Employee in accordance with Section 4.2(ii) and/or (ii) the
compensation payable to the Eligible Employee for services following such
re-employment shall be adjusted to take into account the Severance Pay paid to
the Eligible Employee, regardless of whether payable under Section 4.1 or 4.2;
provided, however, that in making this decision, the Company, in its sole
discretion, may take into consideration any amounts that may be required or
provided for under applicable United States Federal, state or local law, or
foreign law.

 

  7. Section 4.6 of the Plan is hereby amended to read as follow:

Payment of any Severance Pay will be made in a lump sum as soon as practicable
after the date of the Eligible Employee’s Eligible Termination, but not sooner
than after receipt by the Company of a fully executed Separation Agreement and
General Release and the exhaustion of any revocation period thereunder. In all
events, payments shall be made by the March 15th following the year in which the
Eligible Termination occurs. The Participating Company shall withhold from any
payments made pursuant to the Plan such amounts as may be required by United
States Federal, state, local or foreign law.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned hereby executes this Third Amendment to the
Plan this 23rd day of December, 2008.

 

/s/ Haroon Saeed

Haroon Saeed

Vice President, Compensation